        Case 1:18-cv-05053-LAK Document 235-1 Filed 09/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF                                    MASTER DOCKET
THE KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                     18-MD-2865 (LAK)
SCHEME LITIGATION

This document relates to all cases.



                           DECLARATION OF NEIL J. OXFORD

        I, Neil J. Oxford, hereby declare as follows:

        1.     I am a partner at Hughes Hubbard & Reed LLP, counsel for Plaintiff

Skatteforvaltningen (“SKAT”) in this action. I am fully familiar with the matters set forth in this

Declaration.

        2.     I submit this Declaration in support of SKAT’s letter motion asking the Court to

enter the parties’ proposed Revised Amended Stipulated Protective Order Governing

Confidentiality of Discovery Materials.

        3.     Attached hereto as “Exhibit 1” is the parties’ proposed Revised Amended

Stipulated Protective Order Governing Confidentiality of Discovery Materials.

        4.     Attached hereto as “Exhibit 2” is a blackline reflecting the parties proposed

amendments to the previously entered Amended Stipulated Protective Order Governing

Confidentiality of Discovery Materials (No. 18-md-2865-LAK, ECF No. 287).
           Case 1:18-cv-05053-LAK Document 235-1 Filed 09/11/20 Page 2 of 2




       I, Neil J. Oxford, hereby declare under penalty of perjury that the foregoing in true and

correct.

Dated: New York, New York
       September 11, 2020



                                                            /s/ Neil J. Oxford
                                                            Neil J. Oxford




                                                2
